McLain, C.
At the January term, 1910, of the circuit court of Lamar county, the appellant was tried, convicted, and sentenced to' pay a fine of $100 and ninety days’ imprisonment in the county jail for a contempt of court, from which judgment and sentence he prosecutes this appeal.
This ease was based on an information filed in said court by the district attorney, alleging, among other things, that appellant approached Hope Rogers, who had been before the grand jury as a witness, and attempted to bribe and induce Rogers to dis*552close to Trim the secrets of the grand jury proceedings, by trying to persuade the witness to inform him what he (Rogers)' had testified to, and whether or not he had testified against him touching certain matters, and also that appellant had endeavored to bribe or hire'the said witness, Hope Rogers, to leave the jurisdiction of the court, so that he would not be, and could not be, a witness against appellant. Appellant was duly cited to appear and answer this charge. He did so, and made answer under oath, denying the allegations in the information filed against him. The court then proceeded to investigate the charge by taking the testimony of all witnesses offered by the state and the appellant. - This- was the correct course to take. O’Flynn v. State, 89 Miss. 850, 43 South. 82.
Any act calculated to impede, embarrass, defeat, or obstruct the administration of courts of justice, if committed without and beyond its actual presence, is a constructive contempt, and the court has an inherent right to punish such acts; but, before the court can inflict punishment, the offense must be judicially established. The court in this case examined all witnesses touching this matter, including the testimony of appellant. From an inspection of the record it clearly appears from the testimony of Rogers, that appellant used his best efforts to induce Rogers to inform him (appellant) if he had given testimony before the grand jury against him. He seems to have been apprehensive that he would be indicted by the grand jury, upon the testimony of Rogers, for unlawfully selling intoxicating liquor, and he was very anxious to know if Rogers had testified against him. It appears, further, that appellant tried, before and after an indictment had been returned against him by the grand jury, to persuade and induce Rogers, by the promise of financial -aid, to leave the jurisdiction of the court, so that he could not be present to testify against him. All of this was denied by appellant.
*553It is contended that, as the alleged acts of appellant were misdemeanors punishable under our statute, contempt proceedings were' improper. We do not concur in this view. The existence of other remedies for an act amounting to a contempt does not take away the power of the court to punish for contempt.
It is further contended that the evidence was pot sufficient to convict defendant. It is true there is a conflict in the testimony; but, taking the record as a whole, we think it shows a case of constructive contempt. The court was the trier of the facts, and it is presumed had no desire to reach any result in it, except that to which the evidence conducted. The trial judge heard the witnesses testify, and was in a position to determine their credibility, and to give such weight to the testimony of each as in his judgment it was entitled to.
We do not feel warranted in disturbing the judgment as rendered by the court, except to modify the same, so as to make it conform to section 999 of the Code of 1906, by striking out the words “ninety days,” and substituting in lieu of same “thirty days.” Section 39, Code 1906.
Per Curiam.
The above opinion-is adopted as the opinion of the court.

Affirmed.